The Supreme Court properly denied that branch of the plaintiffs motion which was for leave to renew his opposition to the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint, which had been granted by the Supreme Court in an earlier order. “A motion for leave to renew must be ‘based upon new facts not offered on the prior motion that would change the prior determination’ ” (Jackson Hgts. Care Ctr., LLC v Bloch, 39 AD3d 477, 480 [2007], quoting CPLR 2221 [e] [2]; see Renna v Gullo, 19 AD3d 472, 473 [2005]; Kaufman v Kunis, 14 AD3d 542 [2005]). Here, the allegedly new facts offered would not have changed the prior determination (see CPLR 2221 [e] [2]; Countrywide Home Loans Servicing, LP v Albert, 78 AD3d 985 [2010]).
Under the circumstances of this case, the Supreme Court also properly denied that branch of the plaintiffs motion which was for leave to amend his complaint (see Kazakhstan Inv. Fund v Manolovici, 2 AD3d 249, 250 [2003]). Dickerson, J.P, Hall, Austin and Cohen, JJ., concur.